Title: To Thomas Jefferson from Philip Mazzei, 17 April 1787
From: Mazzei, Philip
To: Jefferson, Thomas


Paris, 17 Apr. 1787. Mazzei here acknowledges TJ’s letter of 4 Apr. and thanks him for offering to supply him with money; by exercising rigid economy he can subsist until TJ returns; however, if TJ wishes to give him an order for a small sum he will hold it in reserve and give it back to TJ on his return. The Prince of Condé’s cook, during the Prince’s absence, took James [Hemings] as a pupil; instructed him for one day in town, five days in the country, and four after their return to town. James says that he learned when they were in the country that the cost, including maintenance, was 12 francs a day; the cook says he told him this before they left town; Mazzei knew nothing of the arrangement until later. Has told James that even if he were informed of the price after they went to the country, he is not to be excused for continuing the four days after their return. The new cook will take James on at 100 francs a month if the arrangement is by the year or  at 200 francs by the month. The Prince’s cook is willing to continue on the old basis when the Prince is in Paris, and will arrange to take him to Burgundy during the session of Parliament there. It is Mazzei’s opinion that it would be best to conclude arrangements with the Prince’s cook by paying him the five louis for which James’ unwariness or indiscretion has obligated him. Asks TJ’s decision on the matter. Mazzei went to TJ’s house some time ago and, as a result of the conduct of the servants who had been given notice, he ordered them all to be turned out at the end of the month, even though TJ had permitted them to stay until they found other employment; suggests that TJ write Petit to send them away at once if he has not already done so. Is sorry to learn of the knavery of young Soria. Even though TJ finds satisfactory gardeners and farmers in Provence, he will find better ones around Genoa or in Tuscany. They will talk of this in the future. The Marquis (Lafayette) has a chest ailment which causes Mazzei concern; begs TJ to write him seriously not to neglect his health, his life is too precious. Mazzei has finally begun to print; will be satisfied if he is finished in August. Asks for news when time permits.
